MEMORANDUM **
Eddie Paul Munoz appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Central Telephone Company—Nevada (“Sprint”) failed to maintain a secure telephone network, resulting in the loss of some calls to his business. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s judgment based upon res judicata. See Headwaters Inc. v. United States Forest Serv., 399 F.3d 1047, 1051 (9th Cir.2005). We affirm.
The district court properly concluded this action is barred by res judicata because Munoz raised, or could have raised, these claims in prior administrative proceedings against Sprint before the Public Utilities Commission of Nevada. See Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir.2001); Britton v. City of North Las Vegas, 106 Nev. 690, 799 P.2d 568, 569 (1990) (per curiam) (res judicata applies to administrative proceedings in Nevada); see also UOP v. United States, 99 F.3d 344, 347 (9th Cir.1996) (doctrine of administrative finality bars challenges to administrative decisions after the time for making a challenge has expired).
Munoz’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.